Citation Nr: 1748276	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2017, the Board remanded the appeal for a hearing. In June 2017, the Veteran notified VA that he was unable to attend the hearing because he was taking care of his sick wife. The matter has been returned to the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Veteran's representative requested VA obtain the Veteran's treatment records from the Beaumont VA Outpatient Clinic (OPC) in Beaumont, Texas. In a separate June 2017 statement, the Veteran's representative noted that the Veteran received care for his service-connected hearing loss at the Beaumont OPC. It was further noted that his treating physician at the Beaumont OPC had prescribed hearing aids. The most recent records on file from the Beaumont OPC are dated March 19, 2012. As the outstanding records have been identified by the Veteran's representative, and could bear on the outcome of the Veteran's claim still on appeal, efforts must be made to obtain them. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain Beaumont OPC treatment records dated after March 19, 2012.

2. If newly received evidence indicates a change in the Veteran's disability, afford him a new VA examination to evaluate the current severity of his hearing loss.

3. If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

